Name: Commission Regulation (EC) NoÃ 323/2006 of 23 February 2006 derogating from Regulation (EC) NoÃ 174/1999 as regards the term of validity of export licences with advance fixing of the refund in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce;  European Union law
 Date Published: nan

 24.2.2006 EN Official Journal of the European Union L 54/5 COMMISSION REGULATION (EC) No 323/2006 of 23 February 2006 derogating from Regulation (EC) No 174/1999 as regards the term of validity of export licences with advance fixing of the refund in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(14) thereof, Whereas: (1) Article 6 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2) lays down the terms of validity of export licences. (2) The reductions of the intervention prices for butter and skimmed milk powder as from 1 July 2006 are likely to affect the difference between those prices and the world market prices. (3) As a precautionary measure, with a view to protect the Community budget from unnecessary expenditures and to avoid a speculative application of the export refund regime in the dairy sector, the validity of export licences with advance fixing of the refund should be limited until 30 June 2006. (4) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 6 of Regulation (EC) No 174/1999, export licences with advance fixing of the refund in respect of the products referred to in points (a) to (d) of that Article for which the applications are submitted as from 1 March 2006 shall be valid until 30 June 2006. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 20, 27.1.1999, p. 8. Regulation last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20).